


EXHIBIT 10.37

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”), effective as of January 4, 2008 (the
“Effective Date”), is made by and between BioMimetic Therapeutics, Inc., a
Delaware corporation with offices at 389-A Nichol Mill Lane, Franklin, TN 37067
(“BMTI”), and Luitpold Pharmaceuticals, Inc., a New York corporation with
offices at One Luitpold Drive, P.O. Box 9001, Shirley, NY 11967 (“Luitpold”).

RECITALS

WHEREAS, BMTI and Luitpold have entered into that certain Asset Purchase
Agreement dated as of December 14, 2007 (the “Purchase Agreement”) pursuant to
which BMTI has agreed to sell, and Luitpold has agreed to purchase, all of the
assets that are primarily related to the Business (other than the Excluded
Assets);

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Purchase Agreement, BMTI and Luitpold are required to execute and deliver
this Agreement; and

WHEREAS, in connection with the Purchase Agreement, BMTI and Luitpold wish to
enter into this Agreement, on the terms and subject to the conditions as
hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows (initially capitalized terms used but not defined herein have
the meanings given them in the Purchase Agreement):

AGREEMENT

1.

DEFINITIONS

For purposes of this Agreement, the following definitions shall apply, and the
terms defined herein in plural shall include the singular and vice-versa.

 

1.1

“Affiliate” means any corporation or other entity that controls, is controlled
by or is under common control with BMTI or Luitpold, as applicable, as of the
Effective Date or during the term of this Agreement. “Control” means the
ownership, directly or indirectly, of 50% or more of the voting stock of a
corporate entity, or of 50% or more of the beneficial interest of an entity
other than a corporation.

 

1.2

“Chosen Courts” has the meaning given in Section 12.10.

 

1.3

“Claims” has the meaning given in Section 8.3.

 

1.4

“Confidential Information” has the meaning given in Section 7.1.

 

 

--------------------------------------------------------------------------------






 

1.5

“Conforming” or “Conformity,” (a) in reference to Product, means Product that is
shown, solely by the related written Deliverables, to have been manufactured in
accordance with, and to meet, the applicable Specifications, and to have a
remaining shelf life, at the time of delivery to Luitpold’s designated carrier,
of not less than seventeen (17) months, and (b) in reference to other
Deliverables, means Deliverables conforming to all criteria established for them
herein.

 

1.6

“Deliverables” has the meaning set forth in Exhibit A.

 

1.7

“Exclusive License Agreement” means that certain Exclusive License Agreement of
even date herewith between the parties.

 

1.8

“Exclusive Purchase Obligation” has the meaning set forth in Section 2.1.

 

1.9

“Exclusive Supply Obligation” has the meaning set forth in Section 2.1.

 

1.10

“Initial Term” has the meaning given in Section 10.1.

 

1.11

“Nonconforming” or “Nonconformity,” with respect to Deliverables, means
Deliverables that are not Conforming.

 

1.12

“Novartis” means Novartis AG, a Swiss corporation.

 

1.13

“Novartis Supply Agreement” means the manufacturing and supply agreement,
entered into by and between BMTI (formerly known as BioMimetic Pharmaceuticals,
Inc.) and Novartis (formerly known as Chiron Corporation) on July 28, 2004, as
the same may be amended, restated or replaced from time to time.

 

1.14

“Product” means rhPDGF in full ** bottles.

 

1.15

“Renewal Period” has the meaning given in Section 10.1.

 

1.16

“Specifications” has the meaning set forth in Schedule 1.16.

2.

PRODUCT SUPPLY AND USE

 

2.1

Product Supply. On the terms and subject to the conditions of this Agreement,
during the term of this Agreement, BMTI shall supply exclusively within the
Field to Luitpold (the “Exclusive Supply Obligation”), and Luitpold shall
purchase exclusively from BMTI (the “Exclusive Purchase Obligation”), all of
Luitpold’s requirements of Product for use in the Field. Forecasting
requirements, and minimum and maximum quantities of Product to be purchased and
supplied, are provided in Exhibit B and Exhibit C, respectively.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-2-

 

--------------------------------------------------------------------------------






 

2.2

Use Restrictions. Luitpold understands and acknowledges that BMTI’s rights to
supply Product are derived in part from third party licenses that restrict the
uses of Product; accordingly, Luitpold agrees not to use, sell or import
Product, or to make, use, sell or import any product incorporated Product, other
than in the Field.

3.

DELIVERY, INSPECTION, ACCEPTANCE AND REJECTION.

 

3.1

Delivery. BMTI shall deliver the Products as provided in Exhibit A.

 

3.2

Acceptance and Rejection. Luitpold shall have 10 business days from the date of
receipt of Deliverables to determine whether they are Conforming. Such
determination shall be made solely based on the written Deliverables and not on
assays or other tests of the Product. Luitpold shall promptly notify BMTI, in
writing, of any Nonconforming Deliverables and the specific reasons for such
Nonconformity. Failure to reject Deliverables within such 10 business day period
shall be deemed acceptance of the Deliverables.

 

3.3

Disputes Re Conformity. If Luitpold notifies BMTI of any alleged Nonconformity
of Deliverables, the invoice for such Deliverables shall not be due or payable
until the Nonconformity issue is resolved, and Luitpold has accepted such
Deliverables or replacement Deliverables. The parties shall in good faith
attempt to resolve the issue within 15 days of Luitpold’s notice, and if unable
to do so, shall follow the Dispute Resolution process set forth in Section 12.9.

 

3.4

Exclusive Remedy. If any Deliverables received by Luitpold are Nonconforming,
BMTI shall replace the Nonconforming Deliverables as soon as is reasonably
commercially practicable, at no additional charge to Luitpold. Such replacement
shall be BMTI’s sole liability and Luitpold’s sole remedy with respect to
Nonconforming Deliverables.

4.

COMPENSATION.

 

4.1

Product Pricing. Luitpold will pay BMTI the amounts set forth in Exhibit C, at
the times specified therein.

 

4.2

Taxes. Prices and fees do not include any national, state or local sales, use,
value-added or other taxes, customs duties, or similar tariffs or fees that BMTI
may be required to pay or collect upon the delivery of Deliverables hereunder or
upon collection of the prices and fees or otherwise. Should any tax or levy be
made (other than any such tax based on the income of BMTI), Luitpold agrees to
pay such tax or levy and to indemnify BMTI for any claim for such tax or levy
demanded, including applicable penalties and interest, other than to the extent
(if any) due to BMTI’s failure to comply with its obligations to collect or to
remit such tax. Luitpold agrees to provide BMTI with appropriate resale
certificate numbers and other documentation satisfactory to the applicable
taxing authorities to substantiate any claim of exemption from any such taxes or
fees.

 

 

-3-

 

--------------------------------------------------------------------------------






 

4.3

Payments. All payments shall be made in United States Dollars by wire transfer
of immediately available funds to an account as specified by BMTI in writing
from time to time. If any payment due hereunder is not paid in full on the due
date, interest at the prime rate (as announced from time to time by Bank of
America NT & SA) plus two percent, or the maximum permitted by law, whichever is
lower, shall accrue and become payable upon any unpaid balance from the date
such payment was due until it is paid in full.

5.

QUALITY AND REGULATORY MATTERS.

 

5.1

Product Registration. BMTI will use commercially reasonable efforts to assure
that Novartis provides in a timely fashion through BMTI any technical
information about the manufacture of the Product that Luitpold needs for product
registration purposes, and that Novartis will accommodate government inspections
as required. Luitpold agrees to hold any such technical information in
confidence in accordance with that certain Confidentiality/Limited Use Agreement
between the parties dated as of August 30, 2007. **

 

5.2

Right to Review Processes. BMTI shall maintain all quality assurance
manufacturing records, batch production records and other records directly
related to Product manufacture, as required by applicable regulations. BMTI
shall audit Novartis on a regular basis, subject to Section 6.1 of the Novartis
Supply Agreement, and shall use commercially reasonable efforts to ensure that
manufacture of the Product complies with Specifications and regulatory
requirements. BMTI shall promptly produce, and provide Luitpold with copies of,
reports reflecting the results of its audits of Novartis.

 

5.3

Product Complaints. Subject to Section 8.3, Luitpold shall be responsible for
handling all complaints regarding products that incorporate the Product. BMTI
will promptly forward any such complaints it receives to Luitpold and will
provide, at Luitpold’s expense, such assistance in investigating such complaints
as Luitpold may reasonably request. Should such investigation show that the
complaint was a result of a defect in the manufacture of the Product, expenses
owed or paid pursuant to this Section 5.3 for BMTI’s assistance shall be
cancelled or refunded to Luitpold. The parties shall in good faith freely
exchange information that will enable them to determine the nature and cause of
such complaints. Luitpold shall have the authority to resolve any outstanding
complaints. Luitpold shall promptly notify BMTI if such a complaint is based
upon an alleged defect in the manufacture of Product.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-4-

 

--------------------------------------------------------------------------------






 

5.4

Recalls. The handling of recalls and withdrawals of products incorporating
Product shall be within the sole discretion of Luitpold. BMTI will cooperate
fully with Luitpold in the event of any such recall or withdrawal and will
provide, at Luitpold’s expense, such assistance in connection therewith as
Luitpold may reasonably request. Should an investigation establish that the
product defect or other problem that gave rise to the recall or withdrawal arose
out of the manufacture of the Product, any expenses owned or paid to BMTI
pursuant to this Section 5.4 shall be cancelled or refunded to Luitpold, as
applicable.

 

5.5

**

6.

RELATION WITH NOVARTIS

 

6.1

Supply Default. BMTI shall provide Luitpold with prompt written notice of any
default by Novartis under the Novartis Supply Agreement, if such default
interferes with Luitpold’s access to Product. Such notice shall be accompanied
by a written description of the default. In the event of such a default, BMTI
will use commercially reasonable efforts resolve the default within ** days, and
thereafter shall facilitate a face-to-face meeting with representatives from
Luitpold and Novartis. This shall be Luitpold’s sole remedy against BMTI in the
event of such a default.

 

6.2

Material Change in the Relationship. BMTI shall provide Luitpold with prompt
written notice of any material change in the relationship between BMTI and
Novartis and a description in reasonable detail of such material change. Should
Novartis elect to transfer the manufacture to another party and BMTI be
permitted to order a supply based on a multiple of purchases during the prior
year then Luitpold shall be entitled to purchase its pro rata share (based on
Luitpold’s purchases during the prior year) of the final manufacturing
campaigns.

 

6.3

Changes to Novartis Supply Agreement. BMTI shall not agree to any amendment or
modification to, or waiving any provision of, the Novartis Supply Agreement that
would materially and adversely affect the benefits of this Agreement to Luitpold
or that would modify or change the exclusivity provisions of the Novartis Supply
Agreement. Subject to the foregoing, the parties acknowledge that nothing in
this Agreement shall prohibit BMTI from agreeing to any amendment or
modification to, or waiving any provision of, the Novartis Supply Agreement.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-5-

 

--------------------------------------------------------------------------------






 

6.4

Successor to Novartis Supply Agreement. In the event that BMTI shall at any time
hereafter acquire its supply of Product from an entity other than Novartis, the
terms “Novartis” and “Novartis Supply Agreement,” shall from and after that date
refer to such supplier and BMTI’s agreement with such supplier, respectively.

7.

CONFIDENTIAL INFORMATION.

 

7.1

Definition. During the term of this Agreement, the parties may provide to one
another confidential information, including but not limited to each party’s
proprietary materials and/or technologies, economic information, business or
research strategies, trade secrets and material embodiments thereof. As used
herein, “Confidential Information” of a party means any information disclosed by
such party to the other party which (a) if in written form, is clearly marked
“confidential,” (b) if in oral form, is summarized in a writing marked
“confidential” delivered to the recipient within thirty (30) days after the oral
disclosure, (c) if further disclosed, could reasonably be expected to result in
competitive harm to the disclosing party, or (d) consists of or relates to any
unpublished patent application.

 

7.2

Exclusions. Confidential Information shall not include information that (a) is
shown by contemporaneous documentation of the recipient to have been in its
possession prior to receipt from the disclosing party, (b) is or becomes,
through no fault of the recipient, publicly known, (c) is furnished to the
recipient by a third party without breach of an obligation of confidentiality,
(d) is independently developed by the recipient without use of the disclosing
party’s Confidential Information or (e) is required to be disclosed by law,
provided that the recipient gives the disclosing party as much advance notice of
the requirement as is reasonably possible to give.

 

7.3

Obligations. During the term of this Agreement and for five (5) years
thereafter, the recipient shall maintain the disclosing party’s Confidential
Information in confidence, except that (a) Luitpold may disclose this Agreement
in its entirety to parties evaluating a business relationship with Luitpold
(including without limitation any of its affiliates) and (b) BMTI may disclose
this Agreement in its entirety to parties evaluating an acquisition transaction,
provided that such parties are under obligations of confidentiality and non-use
with respect to this Agreement at least as restrictive as those set forth herein
with respect to the disclosing party’s Confidential Information. The recipient
shall use the disclosing party’s Confidential Information solely to exercise its
rights and perform its obligations under this Agreement, unless otherwise
mutually agreed in writing, and shall at all times protect the disclosing
party’s Confidential Information with at least the same degree of care it uses
to protect its own Confidential Information, such care to be of the type and
degree that would be used by a reasonable and prudent business person. The
recipient acknowledges that a breach of confidentiality may result in
irreparable financial harm to the disclosing party and that the disclosing party
may seek all remedies in law or equity for such a breach.

 

 

-6-

 

--------------------------------------------------------------------------------






 

7.4

Return of Confidential Information. Upon request by the disclosing party, the
recipient shall return or destroy (as evidenced by a written certificate of
destruction) all Confidential Information of the disclosing party in its
possession; provided, however, that one copy of such Confidential Information
may be retained in the recipient’s legal files for purposes of monitoring
compliance with the provisions hereof.

8.

INSURANCE; INDEMNITY; LIMITATIONS ON LIABILITY.

 

8.1

Insurance of BMTI. BMTI shall procure and maintain in full force and effect, at
its own cost and expense, insurance against the risks arising hereunder as
follows:

 

(a)

products liability, with annual liability limits of not less than ** per claim
and in the aggregate,

 

(b)

general liability, with annual liability limits of not less than ** per claim
and in the aggregate,

 

(c)

worker’s compensation insurance in compliance with the worker’s compensation
laws of the state or states in which BMTI has employees performing work under
this Agreement, and employer’s liability insurance with respect to such
employees, with a minimum limit of ** per occurrence, and

 

(d)

motor vehicle insurance for vehicles owned, leased or operated by BMTI or its
employees or agents performing work under this Agreement, with a minimum limit
of ** per occurrence, combined single limit.

 

8.2

Luitpold Insurance. Luitpold shall procure and maintain in full force and
effect, at is own cost and expense, products liability insurance, with annual
liability limits of not less than ** per claim and in the aggregate, and
comprehensive general liability insurance, with annual liability limits of not
less than ** per claim and in the aggregate. Terms of such coverage shall be
evidenced by certificates of insurance to be furnished to BMTI within 30 days of
the Effective Date and as may be reasonably requested thereafter. Such
certificates shall name BMTI, its affiliates and their respective agents,
employees and directors, Novartis and ZymoGenetics, Inc. as additional insureds
and shall provide that thirty (30) days’ written notice shall be given to BMTI
prior to cancellation or expiration of any of the terms of coverage or any
policy.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-7-

 

--------------------------------------------------------------------------------






 

8.3

Indemnification. Luitpold shall indemnify and hold BMTI, its affiliates and
their respective directors, officers, employees and agents, harmless against all
claims, damages, liabilities, losses, costs and expenses, including reasonable
attorneys’ fees (collectively, “Claims”), to the extent arising from (a) the
manufacture, use or sale of any product incorporating Product, including but not
limited to any such Claim for product liability (whether based on strict
liability, inherent design defect, negligence, failure to warn, breach of
contract or any other theory of liability); or (b) any acts or omissions of
Luitpold or any of its directors, officers, employees or agents, and from any
Claim alleging that the use or sale of a product incorporating Product infringes
any intellectual property rights of a third party; except, in each case under
clause (a) or (b), to the extent that the Claim relates to the Product itself.

 

8.4

Limitation on Damages. EXCEPT WITH RESPECT TO SECTION 8.3, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR ANY THIRD PARTY FOR
LOST PROFITS OR FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT
DAMAGES ARISING FROM A BREACH OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ANY BREACH OF A WARRANTY CONTAINED HEREIN OR OF ANY OBLIGATION TO PERFORM
SERVICES OR TO PROVIDE DELIVERABLES BY A SPECIFIED TIME.

9.

REPRESENTATIONS AND WARRANTIES.

 

9.1

Of BMTI. BMTI warrants that (a) at the time of delivery to Luitpold’s designated
carrier, Deliverables will be Conforming, (b) as of the Effective Date, to the
best of BMTI’s knowledge, there are no legal actions pending or threatened to be
filed against BMTI that would prevent the manufacture or commercial sale of
Product, as contemplated hereunder.

 

9.2

Of Each Party. Each party represents and warrants to the other party that (a)
such party has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, (b) the execution, delivery and
performance by such party of this Agreement has been duly and validly
authorized, and no additional authorization or consent is required in connection
with the execution, delivery and performance by such party of this Agreement and
(c) this Agreement has been duly executed and delivered by such party and
constitutes a valid and legally binding obligation of such party, enforceable in
accordance with its terms.

 

9.3

No Other Warranties. EXCEPT FOR THE WARRANTIES PROVIDED IN THIS ARTICLE 9, BMTI
MAKES NO WARRANTY, EXPRESS OR IMPLIED, REGARDING THE DELIVERABLES, INCLUDING
WITHOUT LIMITATION ANY WARRANTY REGARDING THEIR FITNESS FOR ANY PURPOSE, THEIR
QUALITY, THEIR MERCHANTABILITY OR THEIR NON-INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES. ANY REPRESENTATIONS OR WARRANTIES MADE BY ANY
PERSON OR ENTITY, INCLUDING EMPLOYEES OR REPRESENTATIVES OF BMTI, THAT ARE
INCONSISTENT HEREWITH, SHALL BE DISREGARDED AND SHALL NOT BE BINDING ON BMTI.

 

 

-8-

 

--------------------------------------------------------------------------------






 

10.

TERM AND TERMINATION.

 

10.1

Term. The term of this Agreement shall commence upon the Effective Date and
shall conclude upon the expiration of the term of the Exclusive License
Agreement (the “Initial Term”), unless sooner terminated pursuant to Section
10.2, and shall automatically renew thereafter for consecutive one-year periods
(each, a “Renewal Period”), unless either party has notified the other in
writing, at least two years prior to the commencement of a Renewal Period (in
the case of BMTI) and at least one year prior to the commencement of a Renewal
Period (in the case of Luitpold), of its intention to terminate this Agreement.

 

10.2

Exclusivity. Notwithstanding Section 10.1:

 

(a)

Upon no less than thirty days written notice, Luitpold may elect to not be bound
by the Exclusive Purchase Obligation for any period between ** and the
conclusion of the Initial Term; it being agreed that such election shall not
relieve BMTI of the Exclusive Supply Obligation for such period; and

 

(b)

Upon no less than thirty days written notice, Luitpold may elect to not be bound
by the Exclusive Purchase Obligation for any Renewal Period, it being agreed
that such election shall relieve BMTI of the Exclusive Supply Obligation for
such Renewal Period.

 

10.3

Termination. This Agreement may be terminated:

 

(a)

By either party:

 

(i)

upon any material breach of this Agreement by the other party; provided,
however, that the party alleging such breach must first give the other party
written notice thereof, which notice must state the nature of the breach in
reasonable detail and that the party giving such notice views such alleged
breach as a basis for terminating this Agreement under this Section 10.3.1(a),
and the party receiving such notice must have failed, within sixty (60) days
after receipt of such notice, (i) to cure such alleged breach or (ii) to develop
and implement a plan reasonably acceptable to the aggrieved party to remedy the
breach within a reasonable period of time, or

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-9-

 

--------------------------------------------------------------------------------






 

 

(ii)

if (i) the other party makes an assignment for the benefit of its creditors or
files a voluntary petition under federal or state bankruptcy or insolvency laws,
(ii) a receiver or custodian is appointed for all or substantially all of the
other party’s business, (iii) proceedings are instituted against the other party
under federal or state bankruptcy or insolvency laws that have not been stayed
or dismissed within sixty (60) days, (iv) all or substantially all of the other
party’s business or assets become subject to attachment, garnishment or other
process or (v) a court or other governmental authority of competent jurisdiction
determines that the other party is insolvent, such early termination to be
effective immediately upon the occurrence of the applicable event.

 

(b)

By BMTI, effective upon written notice to Luitpold, that BMTI is in receipt of
notice from a third party that the manufacture or supply of Product infringes a
patent or other intellectual property right of such party, unless Luitpold
obtains the consent of such party for BMTI to continue to manufacture and supply
Product, whether such consent is by license or other written agreement, within
ninety (90) days of the written notice from BMTI of the alleged infringement.

 

10.4

Termination of Exclusivity. Upon written notice to BMTI, if BMTI is unable to
supply Luitpold with Product for a period of ** continuous months, Luitpold
shall be relieved of the Exclusive Purchase Obligation.

 

10.5

Notwithstanding any termination of exclusivity under Section 10.2 or termination
of this Agreement, no termination shall affect any outstanding binding purchase
commitment (purchase orders or forecasts) that exists at the time of
termination.

 

10.6

Survival. Expiration or termination of this Agreement for any reason shall not
release either party from any liability, obligation or agreement that has
already accrued or preclude either Party from pursuing all rights and remedies
it may have hereunder at law or in equity with respect to any breach of this
Agreement prior to such expiration or termination. The provisions of Article 7,
and Sections 8.3 and 10.5 shall survive expiration or termination of this
Agreement.

11.

NOTICES

Any notice to be given hereunder shall be in writing and shall be deemed given
when so delivered in person, by overnight courier (with receipt confirmed) or by
facsimile transmission (with receipt confirmed by telephone or by automatic
transmission report) or, if given by mail, upon receipt, as follows (or to such
other persons and/or addresses as may be specified in writing to the other party
hereto):

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-10-

 

--------------------------------------------------------------------------------






If to Luitpold:

Luitpold Pharmaceuticals, Inc.

One Luitpold Drive

P.O. Box 9001

Shirley, NY 11967

Attention: Mary Jane Helenek

Facsimile: (631) 924-8650

If to BMTI, to:

BioMimetic Therapeutics, Inc.

389-A Nichol Mill Lane

Franklin, TN 37067

Attn: General Counsel

Facsimile: (615) 844-1281

12.

MISCELLANEOUS.

 

12.1

Force Majeure. Failure or delay by a party in the performance of its obligations
hereunder shall be excused to the extent that performance is rendered impossible
by strike, fire, flood, earthquake, windstorm, power or utilities shortage,
governmental acts, orders or restrictions, or any other cause, to the extent
that the failure to perform is beyond the reasonable control and not caused by
the negligence or willful misconduct of the non-performing party, provided that
if such Force Majeure event extends beyond one hundred and twenty (120) days,
the unaffected party may forthwith terminate this Agreement.

 

12.2

Independent Contractors. The relationship of Luitpold and BMTI hereunder is that
of independent contractors, and nothing contained herein shall be construed (a)
to give either party the power to direct or control the day-to-day activities of
the other, (b) to constitute the parties as partners, joint venturers, co-owners
or otherwise as participates in a joint or common undertaking or (c) to allow a
party to create or assume any obligation on behalf of the other party for any
purpose whatsoever.

 

12.3

Assignment. Neither party may transfer or assign, whether directly or
indirectly, this Agreement or its rights or obligations herein, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, except that either party may transfer or assign any of
its rights and obligations hereunder to any Affiliate or to any corporation or a
person that acquires all or substantially all of the business or assets of such
party to which this Agreement relates or pursuant to a merger or consolidation.
Each party shall notify the other promptly following any such transfer,
assignment, merger or consolidation. Any purported assignment in contravention
of this Section 12.3. shall, at the option of the non-assigning party, be null
and void. This Agreement shall be binding upon and inure to, the benefit of the
parties hereto, their successors and permitted assigns.

 

-11-

 

--------------------------------------------------------------------------------






 

12.4

Waiver. No waiver of any term or condition of this Agreement shall be valid or
binding on either party unless agreed in writing by the party to be charged. The
failure of either party to enforce at any time any of the provisions of the
Agreement, or the failure to require at any time performance by the other party
of any of the provisions of this Agreement, shall in no way be construed to be a
present or future waiver of such provisions, nor in any way affect the validity
of either party to enforce each and every such provision thereafter.

 

12.5

Severability. If any provisions of this Agreement are held to be void or
unenforceable in any particular country, then such void or unenforceable
provisions shall be replaced in such country by valid and enforceable provisions
that will achieve, as far as possible, the economic business intentions of the
parties. Those provisions not held to be void or unenforceable shall remain in
full force and effect, to the extent consistent with such economic business
intentions.

 

12.6

Publicity. Except as provided in Section 7.2(e), neither party shall disclose
this Agreement or any of the terms hereof to any third party, whether in writing
or orally, without the prior written consent of the other party, except that
either party may disclose the existence and the general subject matter, but not
the financial or other terms, of this Agreement in any circumstances that such
party deems desirable from a business standpoint. In addition, either party may
make any disclosure if but only to the extent such disclosure is, on advice of
counsel, required by applicable law. The disclosing party shall use all
commercially reasonable efforts to preserve the confidentiality of this
Agreement and the terms hereof notwithstanding any such required disclosure and
shall give the other party as much advance written notice of such required
disclosure as is reasonably practicable. If either party is required to file
this Agreement with the Securities and Exchange Commission or any other
regulatory agency, such party shall apply for confidential treatment of this
Agreement to the fullest extent permitted by law, shall provide the other party
a copy of the confidential treatment request far enough in advance of its filing
to give the other party a meaningful opportunity to comment thereon, and shall
incorporate in such confidential treatment request any reasonable comments of
the other party.

 

12.7

No Implied Rights in Intellectual Property. Except as expressly provided herein
or as otherwise contemplated by the Purchase Agreement or any Ancillary
Agreement, neither party shall have any right, title or interest in or to any
patents, patent applications, know-how (whether or not patentable) or other
intellectual property rights of the other party, including but not limited to
rights to the other party’s biological materials, manufacturing processes or
formulations, analytical methods or assays.

 

12.8

Governing Law. This Agreement and the performance of the parties thereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware, as applied to agreements between Delaware residents to be performed
entirely within Delaware.

 

 

-12-

 

--------------------------------------------------------------------------------






 

12.9

Dispute Resolution. Except as otherwise provided in Section 3.3, any dispute
arising under this Agreement shall be submitted for resolution to the
responsible executive of each party. Such executives shall endeavor, diligently
and in good faith, to resolve the dispute within thirty (30) days. If the
dispute has not been resolved by that time, either party may pursue its legal
remedies.

 

12.10

Venue. Each party agrees that it shall bring any action or proceeding in respect
of any claim arising out of this Agreement exclusively in the United States
District Court for the Southern District of New York or any New York State court
sitting in New York County (the “Chosen Courts”), and in connection with such
claims (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto and (iv) agrees that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 11. Each party irrevocably waives any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

12.11

Counterparts. This Agreement may be executed in two or more counterparts and by
facsimile, each of which shall be deemed an original and all of which together
shall constitute one instrument.

 

12.12

Entire Agreement. This Agreement, the Purchase Agreement and the Ancillary
Agreements, including all exhibits and schedules hereto and thereto, constitutes
the entire agreement of the parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous understandings or agreements,
whether written or oral, between Luitpold and BMTI with respect to such subject
matter. No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed by the duly authorized representatives
of both parties.

[Signature Page Follows]

 

-13-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, BMTI and Luitpold have entered into this Agreement effective
as of the date first hereinabove written.

 

LUITPOLD PHARMACEUTICALS, INC.

 

BIOMIMETIC THERAPEUTICS, INC.

 
By: 


/s/ Mary Jane Helenek

 

 
By: 


/s/ Samuel Lynch

Name: 

Mary Jane Helenek

 

Name: 

Samuel E. Lynch D.M.D., D.M.Sc.

Title:

President and CEO

 

Title:

President and CEO

 

-14-

 

--------------------------------------------------------------------------------






EXHIBIT A

DELIVERABLES AND SHIPMENT

1.1

Deliverables. Deliveries are described in Table 1.1.

TABLE 1.1: BMTI Deliverables

 

BMTI DELIVERABLE

 

COMMENTS

Product

 

As provided in the Agreement

Shipping Records

 

Includes Product name, lot number, quantity made available for shipment, carrier
tracking number and name, and date of acceptance by the carrier

Invoice for completed work

 

Invoice will be sent within 15 days after the delivered Product

Certificate of analysis

 

A copy of each certificate of analysis for each bulk PDGF batch delivered shall
be provided to Luitpold.

 

1.2

Shipment. Deliverables will be shipped to Luitpold’s address, as provided in the
purchase order, at BMTI’s risks and costs when shipped in the United States, and
at Luitpold’s risks and costs when shipped outside the United States. For
shipments outside the United States, Luitpold shall identify its carrier and
account number sufficiently in advance of the relevant delivery date so that
freight charges may be billed directly to Luitpold at the time of delivery of
Product to the carrier.

 

-15-

 

--------------------------------------------------------------------------------






EXHIBIT B

FORECASTS, PURCHASE ORDERS AND SHIPMENT

1.1

Forecasts.

 

(a)

Upon execution of the Agreement, Luitpold shall provide BMTI with a non-binding,
long-term, written forecast of the quantities of Product that Luitpold will
require during each of the following five (5) calendar years. Luitpold shall
update this forecast on or before June 15 of each year thereafter, stating its
requirements for the shorter of (i) the (5) following calendar years or (ii) the
remainder of the term of the Agreement.

 

(b)

Upon execution of the Agreement, and at six month intervals thereafter Luitpold
shall provide BMTI with a rolling, 15-month, monthly forecast (the “Forecast”)
of the number of grams of Product that Luitpold will require in each month of
the 15-month period (the “Forecasted Requirements”), and the requested delivery
date(s).

 

(c)

The first six months of each Forecast shall be binding upon Luitpold (the
“Binding Requirements”) and may not be changed without BMTI’s prior written
consent. The seventh through ninth months of the Forecast shall be binding on
Luitpold to the extent that Luitpold may not increase or decrease the monthly
requirements for Product by more than 20% (in whole 8-gram increments), without
BMTI’s prior written consent. The provisions of this Section 1.1(c) shall not
apply during any Renewal Period in which the Exclusive Purchase Obligation is
not applicable.

 

(d)

(i) At least 30 days prior to the date on which Luitpold would like Product
delivered, Luitpold shall submit to BMTI a binding purchase order covering the
Binding Requirements and, if desired, any additional Product that Luitpold would
like to receive at that time (the “Purchase Order”). The Purchase Order shall
specify the requested dates of and locations of delivery of the ordered Product.
BMTI will acknowledge receipt of all Purchase Orders received hereunder within
15 days.

(ii) BMTI will fill each properly-submitted Purchase Order, to the extent of the
Binding Requirements, by the delivery date requested therein or another date
mutually agreed upon by the parties in writing. BMTI will use commercially
reasonable efforts to supply any additional Product ordered but does not
guarantee that such Product will be supplied. All additional Product so supplied
will be charged at the price provided in Exhibit C, Section 1.1, below.

1.2

Minimum Shelf Life. At the time of delivery to Luitpold’s designated carrier,
Product shall have a remaining shelf life of not less than **.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-16-

 

--------------------------------------------------------------------------------






EXHIBIT C

COMPENSATION

1.1

Product Price.

 

(a)

The price per bottle of the Product shall be an amount equal to ** plus a
handling charge of ** per bottle provided that BMTI may increase the handling
charge by ** each calendar year, commencing **.

 

(b)

Payment shall be net 30 and shall be made based on the prior calendar year’s **.

 

(c)

Promptly upon the conclusion of a calendar year, BMTI shall determine the ** for
such calendar year and provide to Luitpold a copy of all documentation
supporting the determination. If the ** for such calendar year is higher or
lower than the ** for the prior calendar year, Luitpold or BMTI, as the case may
be, shall promptly pay to the other party an amount equal to **.

 

(d)

Notwithstanding Section 1.1(a) if BMTI takes over manufacture of Product, the
price shall be an amount equal to **.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

-17-

 

--------------------------------------------------------------------------------






SAMPLE FORM

SAMPLE LUITPOLD PURCHASE ORDER

ILLUSTRATIVE ONLY

 

PURCHASE ORDER #1

 

DATE 12/-/07

 

 

 

VENDOR:

 

SEND INVOICE TO:

 

 

 

=

 

 

Wire Transfer Only

 

 

 

 

 

Attention:

 

Phone:

 

 

Fax:

 

 

SHIP TO:

 

 

Same as Address above

 

DESCRIPTION

 

QTY

 

UNIT

 

DOCK DATE

 

UNIT PRICE

 

EXT. AMOUNT

**

 

**

 

**

 

**

 

**

 

**

PAYMENT TERMS:

**

NOTES: Delivery in accordance with the terms specified in the Supply Agreement
dated January 4, 2008 between BioMimetic Therapeutics, Inc. and Luitpold
Pharmaceuticals, Inc.

 

AUTHORIZED LUITPOLD SIGNATURE

 

 

       



 

 



 

-18-

 

--------------------------------------------------------------------------------






Schedule 1.16

Specifications

1.

PURPOSE/SCOPE

**

2.

MATERIALS

**

3.

STORAGE CONDITIONS AND HANDLING REQUIREMENTS

**

4.

MATERIAL/RELEASE SPECIFICATIONS

**

5.

CONTAINER PACKAGING AND SHIPPING INFORMATION

**

6.

VENDORS/CONTRACT FACILITIES

**

7.

SAMPLE REQUIREMENTS

**

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

-19-

 

--------------------------------------------------------------------------------